266 A.2d 256 (1970)
Petition of H. Noyes MACOMBER.
No. 1087-M. P.
Supreme Court of Rhode Island.
June 10, 1970.
H. Noyes Macomber, pro se.

ORDER
The petitioner was awarded an L.L.B. degree by Yale Law School in June 1952 and was admitted to the bars of the Commonwealth of Massachusetts in October 1955, the U. S. District Court for the District of Columbia in May 1956, the U. S. District Court for the District of Massachusetts in April 1970, and the Federal Communications Commission bar in May 1956. The petitioner, having chosen to become associated with the Rhode Island Legal Services, Inc., asks that we grant him special permission to practice law in this state during the period of his association with the corporation.
It is ordered that the petitioner be and he hereby is admitted to practice before the courts of this state in all cases in which he is associated with the Rhode Island Legal Services, Inc. Admission to practice under this order shall terminate whenever the petitioner ceases to be associated with the corporation. In re Petition of Fisher, R.I., 259 A.2d 843.